Citation Nr: 1709090	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  98-11 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia of the left knee with an anterior cruciate ligament tear, status post left arthroscopic surgery, currently evaluated as 10 percent disabling. 

2.  Entitlement to an increased rating for traumatic degenerative arthritis of the left knee, currently evaluated as 10 percent disabling. 

3.  Entitlement to an increased (compensable) rating for superficial scars of the left knee. 

4.  Entitlement to an increased rating for chondromalacia of the right knee, rated as noncompensably disabling prior to February 18, 1998, and subsequently evaluated as 10 percent disabling.

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1981 to September 1992.  The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a July 1997 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

This matter was before the Board in October 2003 and June 2006, and was remanded for additional development on both occasions.  In April 2009, the matter was returned to the Board, the orthopedic claims were decided, and the scar claim was remanded.  The Veteran appealed the Board's April 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2010 Order, the Court vacated the Board's decision and remanded the matter back to the Board for development consistent with the parties' Joint Motion for Remand (JMR). 

In September 2010, December 2013, and June 2015, the Board remanded the issues to the RO for additional development.  

In December 2016, the Veteran submitted a new VA Form 21-22 changing his representative to the Disabled American Veterans.  His previous attorney then filed a request to withdraw representation.  Thus, his representative has been updated.

The issues of entitlement to increased ratings for left and right knee disabilities and for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal period, the Veteran's left knee scars have been superficial and nontender.


CONCLUSION OF LAW

The criteria for a compensable rating for left knee scars have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107(West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.118, DCs 7803-7805 (2001); DCs 7802, 7804, 7805 (2008 & 2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Since the November 2005 rating decision granted service connection for the Veteran's scars and assigned a disability rating and effective date for the award, and this appeal stems from that rating decision, statutory notice served its purpose, and its application is no longer required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).   Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 .  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

During the pendency of this appeal, the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended twice, initially effective August 30, 2002.  See 67 Fed. Reg. 49490-99 (July 31, 2002).  Where a law or regulation changes after the claim has been filed, but before the administrative or judicial process has been concluded, the version most favorable to the veteran applies unless Congress provided otherwise or permitted VA to do otherwise and VA did so.  See VAOGCPREC 7-2003.  The Board will therefore evaluate the Veteran's scars under both the pre-and post-August 30, 2002 criteria, keeping in mind that the revised criteria may not be applied to any time period before the effective date of the change.  See 38 U.S.C.A. § 5110 (g) (West 2002); 38 C.F.R. § 3.114 (2013); VAOPGCPREC 3-2000 (April 10, 2000); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The regulations pertaining to rating skin disabilities were revised again effective October 23, 2008.  The regulatory changes apply to applications received by VA on or after October 23, 2008, or if the Veteran requests review under the revised rating criteria.  The Veteran's claim for benefits was received by VA prior to that date.  Although he did not explicitly request review under the revised diagnostic criteria, he did request a review of his disability rating when he appealed the initial rating assigned.  The Board has an independent obligation to consider all "potentially applicable" provisions of law and regulation and to apply the diagnostic criteria in a manner that maximizes benefits.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Bradley v. Peake, 22 Vet. App. 280 (2008).  Thus, the Board has considered both the pre- and post- October 23, 2008, criteria.  

Under the version of the regulation prior to August 30, 2002, scars, other than of the head, face, or neck and which were not the result of burns, were rated under Diagnostic Codes 7803 to 7805.  Under Diagnostic Code 7803, a 10 percent evaluation was assignable for scars, superficial, poorly nourished, with repeated ulceration.  Under Diagnostic Code 7804, a 10 percent evaluation was assignable for scars that were superficial, tender and painful on objective demonstration.  Under Diagnostic Code 7805, other types of scars were to be rated based on limitation of function of the part affected.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2001).    

Since August 30, 2002, scars other than the head, face, and neck that are deep or cause limitation of motion, and are at least 6 square inches, warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2002 & 2008).

Since August 30, 2002, scars other than the head, face, and neck that are superficial and do not cause limited motion, covering an area of 144 square inches or more, warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2002 & 2008).

From August 30, 2002, to October 23, 2008,  scars that are superficial and unstable warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2002).

Under the criteria in effect since August 30, 2002, and prior to October 23, 2008, Diagnostic Code 7804 provides for a 10 percent rating for superficial scars that are painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008). 

Under the criteria in effect since October 23, 2008, Diagnostic Code 7804 provides a 10 percent rating for one or two scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2016).  If one or more scars are both unstable and painful, 10 percent rating will be added to the evaluation that is based on the total number of unstable or painful scars.  See Note (2). 

Under the criteria in effect since August 30, 2002, prior to October 23, 2008, Diagnostic Code 7805 provides for scars, other, to be rated based upon limitation of motion of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).

Under the criteria in effect since October 23, 2008, Diagnostic Code 7805 provides for other scars to be evaluated by any disabling effects not considered in a rating provided under codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2016).

Turning to the evidence of record, on July 1995 VA examination, the Veteran's left knee scars were noted to be well-healed, noninfected, and nontender.  A March 2001 VA examination showed 1.5 x .5 centimeters scars on the left knee.  There was no underlying tissue loss.  The scars were linear, pale in color, with keloid formation.  On March 2005 VA examination, the Veteran was noted to have a scar on the left medial area of the knee measuring 1.4x.9 centimeters.  It was shiny and smooth.  It was nontender to palpation.  There was no adherence to underlying tissue.  There was no instability or ulceration.  There was no elevation or depression on palpation.  There was no inflammation, edema, or keloid formation.  There was slight hypopigmentation of one of the scars that measured 2-3x1-2 millimeters.  There were also two other scars measuring 1.2x1 centimeter, and 2x2 millimeters.  The scars were all superficial and nontender to palpation.  There was no limitation of motion.  On February 2011 VA examination, the Veteran reported throbbing of the left knee around the cap at the arthroscopic site.  On physical examination, the scars were non tender.  On May 2014 and November 2015 VA examinations, the examiner found the same as has been summarized above.  Significantly, the scars were not painful or unstable.

In this case, the Boards finds that a compensable rating is not warranted for the Veteran's left knee scars under any of the applicable criteria or versions of the skin rating criteria.  The Veteran's scars have been consistently shown to be nontender and not painful, they are stable, superficial, and do not result in limitation of motion of the knee joint.  They do not qualify for an increased rating based upon size.  Accordingly, the claim for a compensable rating for left knee scars must be denied.

The Board finds that referral for extraschedular consideration is not warranted.  The rating criteria for scars contemplates scar pain, stability, size, location, limitation of motion, and whether the scar is deep, adheres to underlying tissue, or is superficial.  The discussion above reflects that the Veteran's scars are well-healed, stable, and are not tender or painful.  The rating schedule contemplates the Veteran's symptoms.  Thus, further consideration of referral for an extraschedular consideration is not required.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Finally, the Board notes that the Veteran is also service-connected for knee disabilities and the Board is remanding a claim for increased rating for knee disabilities as well as claim for TDIU for further development.  Thus, the Veteran and his representative have the opportunity to explicitly raise the issue of whether referral for extraschedular consideration is warranted for the Veteran's disabilities on a collective basis as part of the remanded claims for increased rating.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484 (2016).


ORDER

A compensable rating for a left knee scar is denied.


REMAND

Although the Board regrets the additional delay, a remand for a new VA examination is necessary in this case.

The Veteran is seeking an increased evaluation for his service-connected right and left knee disabilities.  38 C.F.R. § 4.59 requires that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 28 Vet. App. 158 (2016).  To be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Id.  That is, the joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible with the range of the opposite undamaged joint.  The Veteran's most recent VA examinations in February 2015 and November 2015 included range of motion testing for the knees and noted no evidence of pain with weight-bearing.  The Veteran's representative has argued that the November 2015 examination is inadequate because the examiner failed to perform complete testing.  Given that assertion and the fact that it does not appear that testing was performed for pain for both active and passive motion, in weight-bearing and nonweight-bearing, as required by 38 C.F.R. § 4.59, the Board agrees.  Thus the claims must be remanded in order to obtain a new VA examination that includes the appropriate testing under 38 C.F.R. § 4.59.

Since the claim is being remanded, any treatment records since June 2015 should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the names and addresses of all medical care providers who treated the Veteran for knee complaints since June 2015.  After securing the necessary release, take all appropriate action to obtain these records.

2.  After completion of the foregoing, schedule the Veteran for a VA examination to determine the current severity of his right and left knee disabilities.  The examiner is requested to delineate all symptomology associated with, and the current severity of, the right and left knee disabilities. The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose if possible. 

The examiner should specifically test the Veteran's left and right knee range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.  Please note that this directive must be addressed even if not listed in the current DBQ.

The examiner must note all functional limitations caused by pain, to include the frequency, severity and duration of any flare-ups experienced by the Veteran.  The examiner should determine, if possible, and the effect of pain on range of motion on flare-up.  The examiner should note whether there was additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.  Any determination concerning this functional loss should be expressed in degrees of additional range of motion loss.

3.  Then re-adjudicate the Veteran's claims, to specifically include whether a compensable rating is warranted for painful motion of the Veteran's right knee prior to February 18, 1998, under 38 C.F.R. § 4.59.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond. The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


